DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Office withdraws the requirement for restriction as between Group I (Claims 1-9) and Group II (Claims 10-17).  The Office maintains the restriction as between Claims 1-17 and Group III (Claims 18-20).  The Office also maintains the election of species requirement.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 01/18/2021.  The 11/16/2020 restriction requirement is made FINAL.

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,370,865 to Vangal-Ramamurthy et al., which discloses:
Claim 1: An apparatus (FIG. 4) comprising:
a compound flexure 100, 130, 300, 420 comprising:
a frame 130 having an axis;
a flexure 100, 120, 122 located within the frame 130, the flexure movable relative to the frame 130, the frame 130 and the flexure forming at least part of a monolithic structure; and
a post flexure 420 extending along the axis and engaging the flexure.
Claim 2: The apparatus of Claim 1, wherein:
the frame 130 comprises a first opening 320 configured to receive at least part 406 of an actuator 402 and a second opening 312 configured to receive at least part of a device 419; and
the flexure is configured to be coupled on one side to the actuator 402 and on an opposite side to the device 419.
Claim 9: The apparatus of Claim 1, wherein the frame 130, the flexure, and the post flexure 420 form at least part of the monolithic structure.
Claim 10: A system comprising:
a compound flexure 100, 130, 300, 420 comprising:
a frame having an axis;
a flexure 100, 120, 122 located within the frame 130, the flexure movable relative to the frame 130, the frame 130 and the flexure forming at least part of a monolithic structure; and
a post flexure 420 extending along the axis and engaging the flexure;
a device 406 coupled to the flexure and configured to move with the flexure relative to the frame 130; and
an actuator 402 coupled to the flexure and configured to move the flexure and the device 406 relative to the frame 130.
Claim 11: The system of Claim 10, wherein the flexure, the device 406, and the actuator 402 are co-axial along the axis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,370,865 to Vangal-Ramamurthy et al., in view of U.S. Patent Application Publication No. 2019/0023371 to Zimmerman.
Claims 3 and 13: Vangal-Ramamurthy discloses the apparatus of Claim 1 (Claim 3) and the system of Claim 10 (Claim 13), but does not disclose: a motion lock configured to restrict movement of the flexure relative to the frame 130.
The Office turns to Zimmerman, which teaches a motion lock 180, 182, 210 configured to restrict movement of a plate 22 relative to a surface 12.
Based on the Zimmerman teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the apparatus/system disclosed by Vangal-Ramamurthy to further include a motion lock similar to the motion lock taught by Zimmerman, which is configured to restrict movement of the flexure relative to the frame 130, in order to protect the apparatus/system during times of non-use.

Allowable Subject Matter
Claims 4-8, 12, and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
U.S. Patent No. 9,370,865 to Vangal-Ramamurthy et al. and U.S. Patent Application Publication No. 2019/0023371 to Zimmerman are considered to be the closest prior art.  
The closest prior art does not disclose or suggest the totality of limitations recited in Claims 4, 5, 8, 12, 14, 15, and 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDELL J KRUG/Primary Examiner, Art Unit 3658